Mr. Justice Sterrett
delivered the opinion of the court, March 19th 1883.
The subject of complaint in the first and second specifications is that the amount realized by the receiver from the sale of corn and the growing wheat crop was erroneously awarded to the appellees on their respective claims for wages under the Act of April 9th 1872, to the exclusion of appellant’s claim.
The corn was grown on the land bound by appellant’s judgments ; but, having been garnered in the fall before the receiver was appointed, it came into his possession as personal property of the insolvent firm, in whose service the wages claimants were employed. The wheat, having been sown the same fall, was a growing crop at the time the wages were earned, and in that condition it was afterwards sold by the receiver as personal property. The learned judge was clearly right in so treating it. Growing crops, the product of agriculture, pass to the administrator or assignee for the benefit of creditors, as the case may be, and are liable to be seized and sold on execution as personal chattels of the debtor: Pattison’s Appeal, 11 P. F. Smith 294; Hershey v. Metzgar, 9 Norris 217. All that is required is that' there should be, as there was in this case, a severance, by sale or otherwise, of the growing grain before the land itself is sold. It is quite clear that apjrellant, as a judgment creditor, had no lien on’ the ’ growing wheat crop or the proceeds thereof. If he was interested in the jrroeeeds of éither it was only as a general creditor of the insolvent firm. As to the proceeds of old iron which had formed part of the machinery of the mill destroyed by the fire, and the grass crop which in an agricultural sense was wholly grown after the claims for wages had accrued and while the land was in the hands of the receiver, the court, upon principles recognized in Rogers v. Gilinger, 6 Casey 185; Reiff v. Reiff, 14 P. F. Smith 134; Bausman’s *289Appeal, 9 Norris 178, and other cases, very properly drew a distinction in favor of appellant as a judgment lien creditor ; but no question, as to these items, arises in this cage.
As we have seen, when the wages were earned and the employers became insolvent, the corn and the growing wheat crop were personal property of the firm, chattels, not in any manner bound by the lien of pre-existing judgments, but liable to seizure and sale on execution. This being so, we are of opinion that, according to the true interpretation of the Act of 1872, the employees in the mill had a lieu, upon both, which adhered to the proceeds thereof in the hands of the receiver, and hence the court was right in awarding that part of the fund to them. The first section of the Act provides that all moneys due for labor and services rendered by those belonging to either of the classes mentioned therein “ shall be a lien upon said mines, manufactory, business or other property in and about, or used in carrying on said business or in connection therewith, to the extent of the interest of said owners or contractors, as the case may be, in said property, and shall be preferred and first paid out of the proceeds of the sale of such mines, manufactory, business or other property as aforesaid; provided that the claim of such miner, mechanic, laborer and clerk, thus preferred, shall not exceed $200.” It is also provided in the fourth section of the Act, “ That no lien of mortgage or judgment entered before such labor is performed, shall be affected or impaired thereby.” The third section of the Act declares that “ in all cases of the death, insolvency or assignment of any person or persons or chartered company, engaged in operations as hereinbefore mentioned, or of executions issued against them, the lien of preference mentioned in the first section of this Act, with the like limitations and powers, shall extend to every property of said persons or chartered company.” This clearly gave the appellees a lien on the personal chattels of the firm, including the corn and growing wheat crop in question, and also upon the real estate, subject to the rights of prior mortgage and judgment creditors. The first and second assignments áre not sustained.
The question raised by the third and fourth assignments is, whether the appellees had a lien also on the insurance policy or proceeds thereof. When the mill, machinery, &c. were destroyed, the policy became a chose in action, and the money afterwards realized therefrom came into the hands of the receiver as part of the assets of the firm. As has already been observed, the Act gives the employees therein named a lien not only on the real estate but also on the personal goods and chattels of their employers; but, we think it would be a strained construction to hold that it was intended to give them a lien on dioses in action. *290There is nothing in the phraseology of the Act or its supplements to indicate a legislative intention to extend the lien beyond such personal property as is subject to seizure and sale on execution. The Act of May 8th 1874, P. L. 120, postpones coal lease mortgages to the lien of wages mentioned in the Act of 1872. By the Act of April 20th 1876, P. L. 43, the wages claimants may, after the expiration of thirty days from any voluntary assignment for the benefit of creditors, made by their employers, enforce the collection of their claims, just as if no such assignment had been made; and, if the assignee has sold the property, he may be compelled to file his account thereof forthwith. The last Act, June 12th 1878, P. L. 207, gives the employees a preference over landlords in all claims for rent of mines, manufactories or other real estate held under lease, where the lessee is the party employing the miners, mechanics, laborers or other clerks, provided that these workmen shall give notice of the nature and amount of their claims to the landlord or his bailiff before actual sale of the property levied on.
The language employed in the several Acts appears to contemplate a lien upon the employers real estate and such personal property as is ordinarily the subject of seizure and sale on execution or distress for rent, and not upon choses in action. We think, therefore, that the learned judge erred in awarding the proceeds of the insurance policy to the labor claimants to the exclusion of other creditors. That part of the fund is not subject to lien in favor of any class of creditors, and hence it should be distributed pro rata among all.
Decree reversed at costs of the appellees, and it is ordered that the record be remitted with instructions to distribute the fund in accordance with this opinion.